Title: To George Washington from Ephraim Blaine, 16 March 1779
From: Blaine, Ephraim
To: Washington, George


May it please Your Excellency
Philadelphia March 16th 1779
Your Order to the Commissary General I receiv’d respecting the Magazines at Fort Pitt and Sunbury—and immediately gave the necessary Orders to my Assistants West of Susquehannah River for that purpose—Every Assistance shall be granted the Western Department with Provisions and have the pleasure to inform you that I hope it will be considerable, and that it will be in my power nearly to comply with your Order on the Susquehannah—and mean to set out next Friday to see this business properly executed and shall proceed as far as Winchester in Virginia before I return—My Success in executing this business I shall report to you immediately upon my return.
My doubts about being able to procure a plentiful Supply of Flour for our Army is very great—there are near seven Months before we can have any relief from the Crops now in the Ground—and indeed sorry I am to inform you that the scarcity of Grain is not so real as Artificial—Extortion seems generally to prevail with Mankind—Some from a desire of obtaining large prices hold back from Sale—Others from disaffection and dislike to our Currency. I am with due Respect Your Excellencys Most Obedient & Most humble Servant
Eph. Blaine D.C.G.P.